Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brower (US. Pub. NO. 2021/0027103 A1) in view of Dirac et al. (US. 10,474,926 B1; hereinafter “Dirac”)

Regarding claim 1, Brower teaches an image processing system that detects a picture of an object from an image in which the object is captured, the system comprising:

a learning device that learns a learning model using the image used for detection by the first detector as input data (see Brower, fig. 1B, model 142, para. [0043]), and using a detection result by the first detector as training data (see Brower, fig. 1B, loss function 108 and detection 124); and 
a second detector that detects the picture of the object from the image based on the learning model learned by the learning device (see Brower, fig. 1B, detection 126, para. [0043]).
Brower is silent to teaching that wherein the model pattern representing a feature of the picture of the object. 
In the same field of endeavor, Dirac teaches a system wherein the model pattern representing a feature of the picture of the object (see Dirac, fig. 3, 312, col. 8, lines 10-26; vector of feature detection result). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Brower with the teaching of Dirac in order to improve image recognition models and systems (see Dirac, col. 2, lines 30-40). 

Regarding claim 2, the combination of Brower and Dirac teaches the image processing system according to claim 1, wherein the image processing system selects, from among a detection result by the first detector and a detection result by the second detector, a detection result having a higher evaluation value with respect to detection results (see Dirac, fig. 3, 308,310,312, col. 7, line 55-col. 8 line 26).

claim 3, the combination of Brower and Dirac teaches the image processing system according to claim 2, wherein the image processing system obtains an evaluation value with respect to the detection result by the second detector by an identical method as an evaluation value with respect to the detection result by the first detector (See Dirac, fig. 3, 308,310, col. 7, line 55-col. 8, line 10).

Regarding claim 4, the combination of Brower and Dirac teaches the image processing system according to claim 1, wherein the image processing system performs switching so as to select a detector having a higher evaluation value calculated from statistical values, from among a statistical value in a predetermined period of the detection result by the first detector and a statistical value in the predetermined period of the detection result by the second detector (see Dirac, fig. 3, 312, col. 8, lines 10-26).

Regarding claim 5, the combination of Brower and Dirac teaches the image processing system according to claim 1, wherein the first detector detects images of a plurality of objects from a plurality of images in which the plurality of objects is captured on a basis of a plurality of model patterns representing features of the images of the plurality of objects, and the learning device learns a learning model using the plurality of images used for detection by the first detector as input data, and using a plurality of detection results by the first detector as training data (see Brower, fig. 3A, 3B, images 302,304,306; features 310,320).

Regarding claim 6, the combination of Brower and Dirac teaches the image processing system according to claim 1, further comprising a plurality of first detectors that detect the picture of the object from the image based on the model pattern representing a feature of the picture of the object, wherein the learning device learns a learning model using the plurality of images used for detection by the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Edgar (2021/0034920), Dobeck (2002/0110279), Sugimura (2018/0020207), Chien (2020/0126253), Tomochika (2021/0012524) teach object recognition and machine learning models. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/WEN W HUANG/Primary Examiner, Art Unit 2648